Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/2020 and 7/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the transmissive panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spies et al. (WO2017108325A1; hereinafter Spies; please refer to the translation of WO2017108325A1).
Regarding claim 1: 
Spies discloses a display device (see page 2, 2nd paragraph and page 3, 5th paragraph; the electronics using the pressure-sensitive adhesive include display device), comprising: 
a light transmissible layer including a first material (see page 3, 5th paragraph and page 6, 4th paragraph; the display device includes at least a cover window with bonding material; the bonding material or the pressure sensitive adhesive is a light transmissible layer;  the bonding material is the colorless pressure sensitive adhesive); and 
a second material either included in the light transmissible layer or having a projective area on the light transmissible layer at least partially overlapped with the light transmissible layer (see page 4, 4th paragraph and page 11, 8th paragraph; the anti-aging agents and/or additives are a second material); 
wherein the first material is configured to generate a first color transformation from a first color to a second color after being exposed under a first wavelength range light (see page 4, 4th paragraph; the adhesive have tendency to change color, which corresponds to the first color transformation), and 
wherein the second material is configured to generate a second color transformation from the second color to the first color after being exposed under the first wavelength range light (see page 4, 4th paragraph, pages 21-22, examples 4-6, and page 24, 3rd paragraph; the antioxidants and UV protective agent added to the adhesive resulted in slight color change after UV exposure, but otherwise the resultant film is stable to aging and color-stable).
	Regarding claim 2: 
	Spies discloses the display device according to claim 1, wherein the first color transformation is changed to yellow or red (see page 23, counterexample Y and page 24, 6th paragraph; the counterexample Y is an adhesive without additives, which resulted in yellowing after UV exposure).
	Regarding claim 11: 
	Spies discloses the display device according to claim 1, further comprising: 
a display panel having a display surface, wherein the light transmissible layer is attached on the display surface; and a transmissive panel having an inner face, the inner face attached on a surface of the light transmissible layer opposite to the display surface (see page 3, 5th paragraph; the cover glass is a transmissive panel, which includes an inner face; the bonding material is used to bond the cover glass and the display together). 	
	Regarding claims 14: 
	Claim 14 recites similar limitations as in claim 1. Hence, claim 14 is rejected under the same reason as discussed above in claim 1. 
Regarding claims 19: 
	Claim 19 recites similar limitations as in claim 11. Hence, claim 19 is rejected under the same reason as discussed above in claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spies in view of Shin et al. (WO2017183854A1; hereinafter Shin; please refer to the translation of WO2017183854A1).
	Regarding claim 3: 
	Spies discloses all the features in claim 1.  Spies does not disclose the display device, wherein the second color transformation is color fading.
	In the same field of endeavor, Shin discloses a display device, wherein the second color transformation is color fading (see page 2, last paragraph to page 3, 1st paragraph; the color conversion film is a color fading film).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Spies and Shin.  The combination would have yielded a predictable result of having a display device with extended lifespan by preventing the color of the initial contrast from being distorted (see Shin, page 3, paragraphs regarding the Advantageous-Effects). 
	Regarding claim 4: 
	Spies discloses all the features in claim 1.  However, Spies does not disclose the display device further comprising a backlight module. 
	In the same field of endeavor, Shin discloses a display device, comprising a backlight module disposed on a same side as the light transmissible layer and the second material (see page 2, 3rd paragraph), wherein the backlight module generating a backlight passing through the light transmissible layer and the second material, wherein the backlight has a color shift toward a third color with respect to a white light, and the third color and the second color are located at different sides of a white color reference in a color space (see pages 3-4; the backlight inherently has a color shift toward a third color with respect to a white light; also the third and second color are inherently located at different sides of white color reference in a color space since Shin discloses both blue light and yellow light).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Spies and Shin.  The combination would have yielded a predictable result of having a display device with extended lifespan by preventing the color of the initial contrast from being distorted (see Shin, page 3, paragraphs regarding the Advantageous-Effects).
	Regarding claim 5: 
	Spies and Shin disclose all the features in claim 4.  Shin further discloses the display the display device, wherein the second color is yellow, the third color is blue (see page 3, 5th paragraph).
Regarding claim 9: 
	Spies discloses all the features in claim 1.   However, Spies does not disclose the second material is selected from a material generating color fading.  
In the same field of endeavor, Shin discloses a display device, wherein the second material is selected from a material generating color fading by photolysis degradation, photolysis synthesis, or photolysis sensitization (see page 2, last paragraph to page 3, 1st paragraph; the color conversion film is a color fading film; the color fading is by exposure to light which is photolysis degradation/synthesis/sensitization).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Spies and Shin.  The combination would have yielded a predictable result of having a display device with extended lifespan by preventing the color of the initial contrast from being distorted (see Shin, page 3, paragraphs regarding the Advantageous-Effects). 
Regarding claims 15: 
Claim 15 recites similar limitations as in claim 4. Hence, claim 15 is rejected under the same reason as discussed above in claim 4.
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spies in view of Shin as applied to claim 5 or 15 above, and further in view of Inui et al. (US 2015/0241621; hereinafter Inui).
Regarding claim 6: 
Spies and Shin disclose all the features in claim 5.  However, Spies and Shin do not disclose the display device, wherein the color space is CIE1931 color space, the backlight has a backlight chromaticity coordinate in the color space, an x-coordinate value of the backlight chromaticity coordinate ranges from 0.15 to 0.3, and a y-coordinate value of the backlight chromaticity coordinate ranges from 0.15 to 0.3 (see paragraph s7 and 79; chromaticity coordinate values (0.272, 0.277) is within the range 0.15-0.3). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art combine the teaching of Spies, Shin and Inui.  The combination would have yielded a predictable result of improving the display quality (see Inui, paragraph 23). 
Regarding claims 16: 
Claim 16 recites similar limitations as in claim 6. Hence, claim 16 is rejected under the same reason as discussed above in claim 6.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spies in view Li et al. (US 2021/0074956; hereinafter Li). 
Regarding claim 10: 
Spies discloses all the features in claim 1.  However, Spies does not disclose the display device, wherein the second material is selected from one of sulfur dyes, vat dyes, and degradable aromatic amine dyes.
	In the same field of endeavor, Li disclose a display device, wherein the second material is selected from one of sulfur dyes, vat dyes, and degradable aromatic amine dyes (see paragraph 20).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the second material of Spies to include one of sulfur dyes, vat dyes, and degradable aromatic amine dyes as taught by Li. One of ordinary skill in the art would have been motivated to do this because a display capable of resisting high-energy light and thereby greatly improving the reliability and lifetime of the display can be realized (see Li, paragraph 33). 
Claim(s) 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spies.
Regarding claim 12: 
Spies discloses all the features in claim 11.  Spies discloses the claimed invention except for having the second material in an optical element layer that is separate from the pressure sensitive adhesive.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separately form the second material on the optical element layer that covers an outer face of the transmissive panel, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,1. 
Regarding claim 13: 
Spies discloses the display device according to claim 1, further comprising: 
a display panel having a display surface, wherein the light transmissible layer is disposed on the display panel (see page 3, 5th paragraph; a display includes a display panel; the bonding material is the light transmissible layer); 
a transmissive panel having an inner face and an outer face opposite to each other, the inner face facing the display surface (see page 3, 5th paragraph; the cover glass is a transmissive panel).  
Spies does not disclose an optical element layer attached on the inner face or the outer face; wherein the second material is included in the optical element layer.
	Spies discloses the claimed invention except for having the second material in an optical element layer that is separate from the pressure sensitive adhesive.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separately form the second material on the optical element layer that covers either an inner face or an outer face of the transmissive panel, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,1.
Regarding claims 20: 
	Claim 20 recites similar limitations as in claim 12. Hence, claim 20 is rejected under the same reason as discussed above in claim 12.
Allowable Subject Matter
Claims 7, 8, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, none of the reference of record alone or in combination discloses or suggests the display device according to claim 5, wherein the color space is CIE1931 color space, the second material has an original chromaticity coordinate in the color space, an x-coordinate value of the original chromaticity coordinate ranges from 0.3 to 0.45, and a y-coordinate value of the original chromaticity coordinate ranges from 0.2 to 0.45.
Regarding claim 8, none of the reference of record alone or in combination discloses or suggests the display device according to claim 1, wherein the first material and the second material have a mid-position in a coordinate of a Lab color space, and a variation of Euclidean distance (AE) of the mid-position with respect to a white color reference is smaller than 6 during the first color transformation and the second color transformation generated under irradiation of the first wavelength range light.
Claims 17 and 18 recite similar limitation in claims 7 and 8, respectively. Hence, claims 17 and 18 are objected under the same reason. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. (US 2020/0325363) discloses an adhesive composition including at least two types of dyes. 
Kondo et al. (US 2019/0318688) teaches a display unit includes a display panel, a photochromic layer, and an ultraviolet absorption layer. The photochromic layer is configured to be colored by ultraviolet light and be decolored or color-faded by visible light. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625